By the Court.—Barbour, C. J.
This case runs upon all fours in principle with Sunderland v. Loder (5 Wend. 58), where the obligors in a bond given for the payment of a judgment were sued thereupon, after the body of the judgment debtor had been taken in execution, and while he was still imprisoned. The court held that the taking of the body of the debtor in execution was a satisfaction of the debt for the payment of which the bond was given, so long as the imprisonment continued, and therefore that the action against the sureties of the debtor upon a collateral obligation could not be maintained (see also Wakeman v. Lyon, 9 Wend. 241).
The judgment should be affirmed, with costs.
Freedman and Sedgwick, JJ., concurred.